BELCHER, Commissioner.
The prior opinion is withdrawn.
The conviction is for aggravated assault, with a motor vehicle upon appellant’s plea, of guilty before the court without a jury;, the punishment, 30 days in jail and a fine-of $150.
By supplemental transcript filed herein it now appears that the judgment of the court was rendered and entered at a time when said court was in regular session.
No statement of facts or bills of exception accompany the record.
Nothing being presented for review and the record appearing regular, the judgment is affirmed.
Opinion approved by the court.